Exhibit 10.3

Execution Version

AMENDED AND RESTATED SERVICES AGREEMENT









AMENDED AND RESTATED SERVICES AGREEMENT

This AMENDED AND RESTATED SERVICES AGREEMENT (this “Services Agreement”) is made
as of March 14, 2018 (the “Execution Date”) by and among, IONIS PHARMACEUTICALS,
INC., a Delaware corporation, with its principal place of business at 2855
Gazelle Court, Carlsbad, CA 92010 (“Ionis”) and AKCEA THERAPEUTICS, INC., a
Delaware corporation, with its principal place of business at 55 Cambridge
Parkway, Suite 100, Cambridge, MA 02142 (“Akcea”). As of the Effective Date,
this Services Agreement, amends, updates and replaces in its entirety the
December 18, 2015 Services Agreement between Ionis and Akcea (the “2015 Services
Agreement”). All capitalized terms not defined herein will have the meanings set
forth in the Development Commercialization and License Agreement, dated December
18, 2015 (the “2015 License Agreement”), and the Development, Commercialization,
Collaboration, and License Agreement, dated as of the Execution Date, by and
between Ionis and Akcea (as it may be amended from time to time, the “2018
License Agreement” and together with the 2015 License Agreement, the “License
Agreements”). Ionis and Akcea each may be referred to herein individually as a
“Party,” or collectively as the “Parties.”

RECITALS

WHEREAS, on December 18, 2015, (i) Ionis Pharmaceuticals, Inc. formed Akcea, a
Delaware corporation, as a wholly-owned subsidiary for the initial purpose of
serving as the development and commercialization entity for the following
lipid-modulating antisense drugs: IONIS-APOCIIIRx (IONIS304801),
IONIS-APOCIII-LRx (IONIS678354), IONIS-APO(a)Rx (IONIS494372), IONIS-APO(a)-LRx
(IONIS681257), IONIS-ANGPTL3Rx (IONIS563580) and IONIS-ANGPTL3-LRx (IONIS703802)
(the “Lipid Drugs”); (ii) entered into the 2015 License Agreement to develop,
manufacture and commercialize the Lipid Drugs; and (iii) entered into the 2015
Services Agreement to provide certain general and administrative services in
support of Akcea’s business;

WHEREAS, on the Execution Date, Ionis and Akcea entered into the 2018 License
Agreement to develop, commercialize, collaborate on and manufacture the
following antisense drugs: inotersen and IONIS-TTR-LRx (the “TTR Drugs”);

WHEREAS, Akcea continues to need certain services related to general and
administrative services in support of its business; and

WHEREAS, Ionis wishes to provide such Services;

WHEREAS, through this Services Agreement, the Parties now wish to amend and
restate the 2015 Services Agreement to expand the Services to include both the
Lipid Drugs and the TTR Drugs (collectively the “Supported Drugs”).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Ionis and Akcea each agree as
follows:

1. Services. On an annual basis as part of the Parties’ annual budgeting process
the Parties will agree on which of the following services set forth in this
Article 1 Ionis will provide to Akcea during the upcoming year; provided that if
Ionis desires to cease providing or Akcea desires to cease receiving one or more
services previously provided to Akcea by Ionis, then such Party will notify the
other Party of such cessation in advance of the applicable annual budgeting
process as necessary to allow Akcea to transition in an orderly and rational
manner to performing such services internally or obtaining replacement services.



1.1 General and Administrative Services. The general and administrative support
services provided to Akcea under this Services Agreement of the type described
below will be referred to herein as the “G&A Services.”



1.1.1 Investor Relations Services. Ionis will provide to Akcea investor
relations services regarding matters of fair and accurate disclosure and
compliance with Ionis’ disclosure policy and applicable Law, including, without
limitation, compliance with the Sarbanes-Oxley Act of 2002. Such services will
include drafting; processing for review and issuing press releases; conference
call scripts and presentations; managing conference and medical meeting
attendance; managing media and public relations activities; and facilitating
interactions with investors and analysts.






1



1.1.2 Pre-Commercial and Competitive Intelligence Services. Ionis will provide
to Akcea services related to pre-commercial activities and related to
competitive intelligence services for all of the Supported Drugs as appropriate.



1.1.3 Accounting and Payroll Services. Ionis will provide to Akcea bookkeeping
and accounting services, including maintaining the books and records of Akcea’s
financial operations, preparing financial statements (including quarterly and
annual financial statements), billings, accounts payable, stock option
accounting services, internal audit support services, financial budgeting and
forecasting as needed, review of compliance with financial and accounting
procedures and government accounting functions (e.g., preparing budgets and
setting rates), in each case, in accordance with GAAP, and government
regulations as applicable. In addition, Ionis will administer Akcea’s employee
payroll, including withholding and remitting employee and employer payroll
taxes.



1.1.4 Personnel Services. Ionis will provide personnel services to Akcea,
including maintaining general employee insurance obligations, establishing and
managing of an employee benefits program, advising on employee relations and
related issues, and managing of Akcea’s retirement plans, including the Ionis
Pharmaceuticals, Inc. 401(k) Retirement Plan. However, the Parties expect Akcea
to develop its own stock administration capabilities in the near future.



1.1.5 Legal Services. Ionis will provide Akcea with legal services, including
legal services from Ionis’ General Counsel and other legal counsel with respect
to: labor and personnel matters; management of Akcea’s employee equity incentive
plans and programs; compliance with applicable securities laws and regulations;
compliance with other applicable laws and regulations; litigation management;
contract negotiation and preparation; commercial sales agreements; mergers and
acquisitions; tax issues; preventive counseling; and all matters relating to
corporate governance of Akcea. Notwithstanding the foregoing, if, with the
advice of counsel, Akcea reasonably believes an actual or potential conflict of
interest is likely to arise between the interests of Ionis’ stockholders and
Akcea’s stockholders, then Akcea may retain its own counsel at its own expense
for such matters.



1.1.6 Risk Management; Insurance. Ionis will provide Akcea centralized insurance
purchasing for liability, property, casualty and other normal business insurance
and the handling of claims.



1.1.7 Tax Related Services. Ionis will assist Akcea in the preparation of
ex-U.S. and U.S. federal, state and local income tax returns, tax research and
planning and assistance on tax audits or other tax-related matters.



1.1.8 Corporate Record Keeping Services. Ionis will maintain, on behalf of
Akcea, corporate records, including minutes of meetings of the board of
directors and stockholders of Akcea, supervision of transfer agent and
registration functions, maintenance of stock records, including the tracking of
stock issuances and stock reservations.



1.1.9 Financial Services. Ionis will provide to Akcea the following financial
services: (i) banking services administration, including bank account
administration, loan administration, covenant compliance administration,
maintenance of cash collection and disbursement systems and arrangement of
letters of credit, foreign currency exchanges or conversion calculations and
cash transfers; (ii) financial management and information services, including
centralized cash management, leasing, customer financing, financial analysis on
foreign currency issues, risk assessment and hedging strategies; (iii)
investment banking services, including managing Ionis’ and Akcea’s relationships
with debt rating agencies. In connection with such services, Ionis is authorized
to invest the funds deposited by Akcea with Ionis in taxable, tax-exempt or
tax-preferred instruments of short or longer term duration based upon Ionis’
assessment of Akcea’s tax considerations and Akcea’s cash needs and consistent
with Akcea’s investment policy and guidelines. Ionis will advise Akcea on a
quarterly basis as to the earnings that Akcea may expect on its cash deposits
during the following quarter.



1.1.10 Credit Services. Ionis will assist Akcea in identifying and obtaining
cost-effective sources of financing consistent with the needs of Ionis and its
affiliated companies.






2



1.1.11 COO, CFO and CBO Oversight Services. The Parties acknowledge and agree
that Ionis’ COO, CFO and CBO do and will supervise the employees performing the
Services hereunder, and in consideration for such supervisory services, a
portion of the COO’s, CFO’s and CBO’s salary will be allocated to and paid by
Akcea using the allocation methodology set forth in APPENDIX A (Allocation
Methodologies).



1.2 R&D Support Services. The research and development support services provided
to Akcea under this Services Agreement of the type described below will be
referred to herein as the “R&D Support Services.”



1.2.1 Information Technology Services. Ionis will provide information technology
and telephone services to Akcea, including but not limited to: intercompany
network services and database management services between Ionis and Akcea;
information technology planning services; centralized procurement of hardware
and software; support for initial set up or relocation of Akcea facilities;
email services; phone services; and mobile device services. Ionis may provide
additional information technology services that are mutually agreed between
Ionis and Akcea. In addition, Ionis will allow Akcea to access, display and use
software systems and programs owned by or licensed to Ionis, except to the
extent that Ionis is precluded by its licenses from providing such access,
display or use.



1.2.2 Purchasing Services. Ionis will provide services to Akcea related to
purchasing, including purchase order management, vendor selection, payment
terms, negotiating preferred pricing and negotiating supplier agreements.



1.2.3 Facilities and Office Services. To the extent necessary, Ionis will
provide Akcea office and facility services, primarily the appropriate personnel
to support Akcea’s office and facility infrastructure.



1.2.4 Intellectual Property Support Services. Ionis will provide intellectual
property support services to Akcea, including but not limited to filing,
prosecuting, maintaining, enforcing, and defending the Ionis Product-Specific
Patents licensed to Akcea, trademarks and copyrights, patent due diligence to
support partnership transactions and advice regarding intellectual property
strategy (collectively, the “IP Support Services”). In the event that a Third
Party challenges one of the Ionis Core Technology Patents licensed to Akcea
under a License Agreement, then the Parties will discuss and agree to a
percentage of the expense to defend such challenge for which Akcea will
reimburse Ionis.



1.3 Specialty Services. If, from time to time, Akcea wishes Ionis to perform
specific projects that go beyond the services already specified in Section 1.1
or Section 1.2 to perform specific projects, Akcea and Ionis will execute a work
order that will be governed by the terms of this Services Agreement and will
specify the projects Ionis will perform for Akcea and the payment Akcea will
make to Ionis for such project. The Parties will execute a work order prior to
initiating such work (collectively, the “Specialty Services”). An email from
Akcea’s Chief Executive Officer, President, Chief Operating Officer, or Chief
Financial Officer referencing this Services Agreement and authorizing Ionis to
perform specific Specialty Services will be considered a work order for purposes
of this Section 1.3. Ionis will not be reimbursed for performing work that goes
beyond the scope of any Specialty Services without an agreed and executed work
order. Examples of a Specialty Service under this Section 1.3 are business
development services relating to corporate partnering transactions and other
services related to a corporate partnership or financing.



1.4 Development, Regulatory and Manufacturing Services. Ionis will provide
services related to Development (including regulatory affairs) and Manufacturing
in support of the Lipid Drugs pursuant to the terms of the 2015 License
Agreement. Ionis will provide services related to Development (including
regulatory affairs) and Manufacturing in support of the TTR Drugs pursuant to
the terms of the 2018 License Agreement. Ionis will be reimbursed by Akcea for
such services for each of the Lipid Drugs and TTR Drugs using the same
methodology the Parties use under the 2015 License Agreement.



2. Performance of Services.



2.1 Performance. All services described in Article 1 of this Services Agreement
are collectively referred to as the “Services.” Ionis will provide all Services
(i) on an ongoing basis during the Term, as reasonably






3



required or requested by Akcea, (ii) promptly, (iii) in accordance with the
terms of this Services Agreement, (iv) in accordance with the standards and
practices for the performance of similar services by Ionis in the conduct of its
own business and (v) in a manner consistent with Law applicable to Ionis and
Akcea.

2.2 Authority. Consistent with Ionis’ signature policy and established
procedures and, to the extent of the scope of the Services such Ionis employee
is performing for Akcea, Ionis personnel have the authority to act on Akcea’s
behalf.



3. Compensation.



3.1 Charge for Services. Akcea will pay Ionis fees for the Services as specified
in APPENDIX A (Allocation Methodologies) attached hereto, which provides details
regarding how to calculate such fees (except Specialty Service fees). These
Allocation Methodologies will generally be determined from a good faith estimate
by Ionis of a percentage of each Ionis functional area detailed in Section 1 of
this Agreement dedicated to providing the Services hereunder. From time to time,
the Parties may mutually agree to update APPENDIX A (Allocation Methodologies)
as needed, including in the event of a change of circumstances of one or more of
the Parties. At a minimum, on an annual basis as part of Ionis’ annual budgeting
process, the Parties will review APPENDIX A (Allocation Methodologies) in good
faith to ensure the allocations set forth therein are fair and commercially
reasonable.



3.2 Specialty Services Fee. Akcea will pay Ionis for Specialty Services rendered
based upon a good faith estimate of the time burden required of Ionis personnel
to perform the Specialty Services based upon the statement of work provided by
Akcea. If there is a material change in the statement of work, in scope or
budget, Ionis will prepare a revised estimate for Akcea’s approval.



3.3 Direct Out-of-Pocket Expenses. Akcea will be responsible for paying and will
bear the cost of all out-of-pocket expenses for which Akcea is the primary
beneficiary, including but not limited to (i) legal services provided to Akcea
by outside counsel; (ii) insurance policies and claims that relate specifically
to Akcea; (iii) accounting, auditing and tax related services provided to Akcea
by external accountants and tax advisors; (iv) filing fees and other costs
(e.g., translation costs) charged by Third Parties in connection with filing,
prosecuting and maintaining Akcea’s patents, trademarks and copyrights; and (v)
travel costs associated with providing any of the Services contemplated by this
Services Agreement (collectively the “Direct Expenses”). Akcea and Ionis will
use commercially reasonable efforts to have the applicable Third Parties bill
Akcea directly for any Direct Expenses. For any out-of-pocket expenses that
benefit both Ionis and Akcea but are not Direct Expenses, such expenses will be
allocated to Akcea in the same manner as the fees above and depending on whether
such expense is in connection with G&A Services, R&D Support Services, IP
Support Services, or Specialty Services.



3.4 Payment Terms. Ionis will invoice Akcea within fifteen (15) days following
the end of each Quarter for all amounts due related to the provision of Services
under this Services Agreement. Invoices will contain such detail as Akcea may
reasonably require and will be payable in U.S. Dollars. All undisputed amounts
will be paid by Akcea within 30 days of its receipt of an invoice. Ionis will
provide Akcea with W-9s or other forms as may be reasonably requested by Akcea
in order to process such payments.



4. Personnel. Ionis will assign employees (“Ionis Personnel”) in sufficient
numbers, and with the proper skill, training and experience, to provide the
Services. Ionis will be solely responsible for paying its Ionis Personnel and
providing any employee benefits that they are owed. Before providing Services,
all Ionis Personnel must have agreed in writing to (i) confidentiality
obligations consistent with the terms of this Services Agreement and (ii) assign
all right, title and interest in any intellectual property created by such Ionis
Personnel, in performance of the Services to Ionis. The Parties intend for there
to be additional Ionis Personnel who are not 100% dedicated to the provision of
Services who will instead provide Services as needed.



5. Covenants of Akcea.



5.1 Cooperation. Akcea will fully cooperate with Ionis to permit Ionis to
perform Ionis’ duties and obligations under this Services Agreement in a timely
manner. Akcea will direct its officers, directors, employees and agents
(“Representatives”) to (i) properly and timely respond to requests by Ionis for
information and (ii) if requested by Ionis, meet with or consult with the
service provider and its professional advisors






4



regarding any matter related to the Services. Akcea will also promptly provide
Ionis with copies of any agreements, instruments or documents in possession of
Akcea as are reasonably requested by Ionis, and promptly provide Ionis with any
notices or other communications that Akcea may receive that may have any effect
on Ionis’ performance of the Services.

5.2 Accuracy of Information. Akcea will be responsible for the completeness and
accuracy of all information furnished to Ionis by Akcea and Representatives of
Akcea in connection with Ionis’ performance of the Services. Ionis may rely upon
such information in its performance of Services under this Agreement.



5.3 Policies and Procedures.



5.3.1 During any period in which Ionis is required to consolidate the results of
Akcea for purposes of reporting its results under U.S. GAAP, Akcea and its
employees will comply with the policies and procedures of Ionis that Ionis, in
Ionis’ good faith reasonable judgment, determines that Akcea should comply with
to ensure that Ionis can satisfy its reporting obligations as a public company
with a class of securities registered under the Securities Exchange Act. These
policies include, but are not limited to (i) Ionis’ Code of Ethics, (ii) Ionis’
Disclosure Policies and Procedures, (iii) Ionis’ Signature Policy, (iv) Ionis’
Publication Clearance Policy, (v) Ionis’ Policies and Procedures Manual and (vi)
Ionis’ Internal Control Procedures as set forth in the Amended and Restated
Investor Rights Agreement entered into between Ionis and Akcea on the Execution
Date (the “2018 Investor Rights Agreement”); provided, on a policy by policy
basis, Akcea may replace a policy with a reasonably comparable policy that has
been expressly approved by Ionis’ Chief Financial Officer and General Counsel
and Akcea’s governance committee of its Board of Directors.



5.3.2 During any period in which Ionis is no longer required to consolidate the
results of Akcea for purposes of reporting its results under U.S. GAAP but is
required to record its share of Akcea’s income or losses pursuant to U.S. GAAP,
Akcea will provide Ionis with a reconciliation between Akcea’s accounting
policies as applied and Ionis’ accounting policies as applied. Akcea will
provide this reconciliation in a timely manner. In order to execute the
reconciliation in an accurate fashion, Ionis and Akcea will be required to
provide each other with their accounting policies in sufficient detail to
facilitate such reconciliation and verify that all differences that been
identified. Akcea will perform the reconciliation to a level of detail that
ensures that Ionis has the ability to assert its financial statements are
materially correct. Neither Party will be required to provide the other with
information to a lower level of detail, but either Party may do so upon the
other Party’s request. In addition, Akcea will permit Ionis’ auditors to have
access to Akcea results as necessary to perform procedures on Akcea’s financial
information solely for the purposes of preparing Ionis’ publicly filed financial
statements.



6. Financial Records; Audit Right. Ionis will maintain accurate financial
records relating to its provision of the Services hereunder for a period of
three (3) years, or longer as required by applicable Law. The terms set forth in
APPENDIX B will govern each Party’s rights and obligations with respect to the
auditing of such financial records.






5



7. Confidential Information. The terms regarding confidentiality and non-use set
forth in the 2018 Investor Rights Agreement and ARTICLE 8 of the 2018 License
Agreement will govern each Party’s rights and obligations concerning disclosure,
non-use, and/or publication of the terms of this Services Agreement and/or any
information exchanged or arising under this Services Agreement.



8. Indemnification; Insurance. The terms of ARTICLE 11 of the 2015 License
Agreement will govern each Party’s indemnification and insurance obligations,
respectively, with respect to this Services Agreement in relation to the Lipid
Drugs and the terms of ARTICLE 11 of the 2018 License Agreement will govern each
Party’s indemnification and insurance obligations, respectively, with respect to
this Services Agreement in relation to the TTR Drugs.



9. Taxes. Notwithstanding anything to the contrary in this Services Agreement,
for so long as Ionis and Akcea file consolidated federal and/or state tax
returns, Ionis will retain all Akcea-generated tax attributes generated by
Akcea’s activities for the relevant federal and/or state tax return. Following
deconsolidation of federal and/or state tax returns, Akcea will file its own
federal and/or state taxes as a separate entity and Akcea will retain such
Akcea-generated tax attributes for the relevant federal and/or state tax return.



10. Disclaimer; Limitation of Liability.



10.1 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SECTION 2 ABOVE, NO
PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR
VALIDITY OF PATENT CLAIMS, WHETHER ISSUED OR PENDING.



10.2 Limitation of Liability.



10.2.1 Akcea acknowledges that Ionis is not in the business of providing
Services and that Services are being provided pursuant to this Agreement as an
accommodation to Akcea. Akcea’s sole and exclusive remedy and Ionis’ sole and
exclusive liability for any breach of Section 1 or Section 2, and for any
damages of Akcea suffered or incurred directly or indirectly in connection with
the provision of Services (whether any claim related to such damages arises in
contract, in tort, by statute or otherwise), will be the re-performance by Ionis
of Services at such Ionis’ expense.



10.2.2 OTHER THAN (A) A PARTY’S INDEMNIFICATION OBLIGATIONS SET FORTH UNDER
SECTION 8, (B) AS A RESULT OF A PARTY’S WILLFUL MISCONDUCT OR A PARTY’S BREACH
OF SECTION 7, NO PARTY WILL BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER
INDIRECT DAMAGES ARISING OUT OF THIS SERVICES AGREEMENT OR THE EXERCISE OF
RIGHTS HEREUNDER, OR FOR LOSS OF PROFITS, LOSS OF DATA, LOSS OF REVENUE, OR LOSS
OF USE DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS SERVICES
AGREEMENT, WHETHER BASED UPON WARRANTY, CONTRACT, TORT, NEGLIGENCE, STRICT
LIABILITY OR OTHERWISE, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.



11. Effectiveness; Term. This Agreement will take effect automatically without
further action of either Party upon the date on which the closing of the Stock
Purchase Agreement dated as of the Execution Date by and between the Parties
occurs (the “Effective Date”). The initial term of this Services Agreement will
commence on the Effective Date and will expire on December 31, 2020 (the
“Initial Term”). Following such Initial Term, this Services Agreement will
automatically renew on an annual basis for periods of 12 months each (each, an
“Additional Term”) unless one Party provides the other Party written notice that
it does not wish to renew this Services Agreement at least 180 days in advance
of the date of the expiration of the Initial Term or the then-current Additional
Term, as applicable (the period commencing on the Effective Date and ending on
latest to expire of the Initial Term or any Additional Term, the “Term”).






6



12. Term and Termination.



12.1 Termination Prior to the Effective Date. Notwithstanding anything to the
contrary set forth in this Agreement, this Services Agreement may be terminated
and the transactions contemplated herein be abandoned at any time prior to the
Effective Date (in which case the 2015 Services Agreement will continue in full
force and effect in accordance with its terms):



(a) by mutual written consent of Akcea and Ionis;



(b) by either Akcea or Ionis:



(i) if the Effective Date shall not have occurred on or prior to June 30, 2018;
or



(ii) if any governmental authority having jurisdiction over Akcea or Ionis shall
have enacted, issued, promulgated, enforced, or entered any Applicable Law or
taken any other material action that has the effect of making the transactions
contemplated by the Transaction Documents illegal or otherwise restraining or
prohibiting the consummation of such transactions.



12.2 Termination of License Agreements. This Services Agreement will
automatically terminate upon the termination or expiration of both the License
Agreements.



12.3 Termination by Akcea for Breach by Ionis. At any time following the
Effective Date, if Ionis breaches any material term of this Services Agreement,
and such material breach is not cured by Ionis within sixty (60) days of notice
therefor (or cannot be cured), then Akcea may terminate this Services Agreement.



12.4 Termination by Ionis for Breach by Akcea. At any time following the
Effective Date, if Akcea breaches any material term of this Services Agreement,
and such material breach is not cured by Akcea within sixty (60) days of notice
therefor (or cannot be cured), then Ionis may stop performing Services hereunder
until such breach is cured.



12.5 Effect of Termination or Expiration. Upon termination or expiration of this
Services Agreement after the Effective Date, neither Ionis nor Akcea will have
any further obligations under this Services Agreement, except that (unless
otherwise agreed by the Parties or as set forth in the 2018 Investor Rights
Agreement or the applicable License Agreement):



12.5.1 Ionis will terminate all its Services in progress in an orderly manner as
soon as practical and in accordance with a schedule agreed to by the Parties;



12.5.2 Ionis will deliver to Akcea or, at Akcea’s option, dispose of any Akcea
Confidential Information developed through termination or expiration;



12.5.3 Akcea will pay Ionis any undisputed monies due and owing, up to the time
of termination or expiration, for Services properly performed and all expenses
actually incurred;



12.5.4 Ionis will promptly return to Akcea all Confidential Information and
copies thereof provided to Ionis under this Services Agreement, except for one
(1) copy which Ionis may retain solely to monitor Ionis’ surviving obligations;
and



12.5.5 the provisions set forth in Section 5.3, Sections 6 through 10, this 12.5
and 13 will survive any such termination or expiration in accordance with its
terms.



13. Miscellaneous.



13.1 Assignment. Neither this Services Agreement nor any of the rights or
obligations hereunder may be assigned by a Party without the prior written
consent of the other Party, except that each Party may assign this Services
Agreement and the rights, obligations and interests of such Party, in whole or
in part, without the other Party’s consent, to any of its Affiliates, to any
purchaser of all or substantially all of its business or assets to which this
Services Agreement relates or to any successor corporation resulting from any
merger, consolidation, share exchange or other similar transaction; provided, if
Akcea or any of its Affiliates or Sublicensees transfers or assigns this
Services Agreement or a Sublicense to one of its Affiliates that is incorporated
in a jurisdiction that does not have a Bilateral






7



Income Tax Treaty with the United States or in a jurisdiction where a Bilateral
Income Tax Treaty requires withholding taxes on any payment described in this
Services Agreement, then Akcea (or such Affiliate or Sublicensee), will increase
(i.e., “gross up”) any payment due Ionis under Article 6 of the 2015 License
Agreement or the 2018 License Agreement, as applicable, for the Incremental Tax
Cost such that Ionis receives the amount Ionis would have otherwise received
under Article 6 of the 2015 License Agreement or the 2018 License Agreement, as
applicable, but for such transfer or assignment. In addition, Ionis may assign
or transfer its rights to receive payments under this Agreement (but, subject to
any right that Akcea may have under applicable Law), without Akcea’s consent, to
an Affiliate or to a Third Party in connection with a payment factoring
transaction. Any assignment not in accordance with the foregoing will be void.
This Services Agreement will be binding upon, and will inure to the benefit of,
all permitted successors and assigns.

13.2 Force Majeure. No Party will be held liable or responsible to any other
Party nor be deemed to have defaulted under or breached this Services Agreement
for failure or reasonable delay in fulfilling or performing any term of this
Services Agreement (except any payment obligation) when such failure or delay is
caused by or results from causes beyond the reasonable control of the affected
Party, which may include, without limitation, embargoes, acts of war (whether
war be declared or not), insurrections, riots, civil commotions, acts of
terrorism, strikes, lockouts or other labor disturbances, or acts of God. The
affected Party will notify the other Parties of such force majeure circumstances
as soon as reasonably practical and will make every reasonable effort to
mitigate the effects of such force majeure circumstances.



13.3 Notices. Except where otherwise specifically provided in this Services
Agreement, all notices, requests, consents, approvals and statements will be in
writing and will be deemed to have been properly given by (i) personal delivery,
(ii) electronic facsimile transmission, (iii) electronic mail or by (iv)
nationally recognized overnight courier service, addressed in each case, to the
intended recipient as set forth below:


To Akcea:
Akcea Therapeutics Inc.
55 Cambridge Parkway, Suite 100
Cambridge, MA 02142
Attention: Chief Executive Officer

   
 
With a copy to:
Akcea Therapeutics Inc.
55 Cambridge Parkway, Suite 100
Cambridge, MA 02142
Attention: Vice President, Legal
Email: legalnotices@akceatx.com
   
 
To Ionis:
Ionis Pharmaceuticals, Inc.
2855 Gazelle Court
Carlsbad, California 92010
Attention: Chief Financial Officer
   
 
With a copy to:
Ionis Pharmaceuticals, Inc.
2855 Gazelle Court
Carlsbad, California 92010
Attn: General Counsel
Email: legalnotices@ionisph.com



Such notice, request, demand, claim or other communication will be deemed to
have been duly given on (a) the date of personal delivery, (b) the date actually
received if by facsimile or electronic mail or (c) on the next Business Day
after delivery to a nationally recognized overnight courier service, as the case
may be. Any Party may change the address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the
other Party notice in the manner herein set forth.

13.4 Relationship of the Parties. It is expressly agreed that the Parties will
be independent contractors






8



hereunder and that the relationship among the Parties under this Services
Agreement will not constitute a partnership, joint venture or agency. No Party
will have the authority under this Services Agreement to make any statements,
representations or commitments of any kind or to take any action that will be
binding on any other Party, without the prior consent of such other Party.

13.5 Governing Law. This Services Agreement will in all respects be governed by
and construed in accordance with the substantive laws of the State of New York,
without regard to its choice of law rules.



13.6 Dispute Resolution. Any dispute arising under this Services Agreement will
be resolved in accordance with the terms of Section 13.4 of the 2018 License
Agreement.



13.7 Severability. If one or more provisions of this Services Agreement are held
by a proper court or arbitral tribunal to be unenforceable under applicable law,
the unenforceable portions of such provisions, or such provisions in their
entirety, to the extent necessary and permitted by law, will be severed
herefrom, and the balance of this Services Agreement will be enforceable in
accordance with its terms.



13.8 Entire Agreement. Except as otherwise expressly set forth in this Services
Agreement, this Services Agreement, the 2018 Investor Rights Agreement and the
License Agreements constitute the entire agreement among the Parties with
respect to the subject matter herein and supersede all previous agreements
whether written or oral, with respect to such subject matter. Unless otherwise
expressly indicated, references herein to sections, subsections, paragraphs and
the like are to such items within this Services Agreement. The Parties
acknowledge that this Services Agreement is being executed and delivered
concurrently with the execution and delivery by the Parties and/or their
Affiliates of the 2018 Investor Rights Agreement and the 2018 License Agreement.
In the event of any conflict, discrepancy or inconsistency between this Services
Agreement and either the applicable License Agreement or the 2018 Investor
Rights Agreement, the terms of the License Agreement or the 2018 Investor Rights
Agreement, as the case may be, will control.



13.9 Amendment and Waiver. This Services Agreement may not be amended, nor any
rights hereunder waived, except in a writing signed by the properly authorized
representatives of each Party.



13.10 No Implied Waivers. The waiver by a Party of a breach or default of any
provision of this Services Agreement by any other Party will not be construed as
a waiver of any succeeding breach of the same or any other provision, nor will
any delay or omission on the part of a Party to exercise or avail itself of any
right, power or privilege that it has or may have hereunder operate as a waiver
of any right, power or privilege by such Party.



13.11 Counterparts. This Services Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument, and will become effective
when there exist copies hereof which, when taken together, bear the authorized
signatures of each of the Parties hereto. Only one such counterpart signed by
the Party against whom enforceability is sought needs to be produced to evidence
the existence of this Services Agreement.






9



IN WITNESS WHEREOF, the Parties hereby execute this Services Agreement as of the
Effective Date.

 
AKCEA THERAPEUTICS INC.
   
 
 
By:
/s/ Paula Soteropoulos
 
Print Name:
Paula Soteropoulos
 
Title:
Chief Executive Officer


 
IONIS PHARMACEUTICALS, INC.
 
 
 
 
By:
/s/ Stanley T. Crooke
 
Print Name:
Stanley T. Crooke
 
Title:
Chief Executive Officer









10



APPENDIX A

ALLOCATION METHODOLOGY

Akcea Support Services Assumptions

1. G&A



a. CEO



i. Assumes no costs allocated to Akcea



b. COO



i. % of effort – 5%



ii. Akcea pre-commercialization expenses and Goldman Sachs consulting excluded
from allocations



c. CBO



i. % of effort – 6%



1. % of effort calculated using weighted average of salaries of individuals
within this department based on time spent on Akcea activities



2. CBO – 3%



3. Patient Advocacy – 5%



4. Alex (25%) & Alissa (5%) – 20% - Competitive and Market Analysis



d. Corporate Communications



i. % of effort – 10%



ii. Costs associated with press releases, presentation development, website
maintenance and update included within allocation cost base



iii. Initial website design is not included



iv. Cost associated with the Isis annual report, annual meeting, IR conference
calls & webcasts, Thomson Reuters service and media consulting and investor
targeting, Peter Steinerman, excluded from the allocation cost base ($613k)



e. Finance



i. % of effort – 10%



1. % of effort based on estimated number of FTE’s across all finance functions



2. Payroll – 0.2 FTE



3. General accounting 0.3 FTE



4. Tax, insurance and stock based comp – 0.1 FTE



5. Treasury services and other misc – 0.1 FTE



6. Controller – 0.15 FTE



7. FP&A – 0.5 FTE



8. CFO – 0.1 FTE



9. Costs associated with PCAOB, filing fees for 10K & Q’s, convertible debt, tax
studies and tax returns excluded from the allocation cost base ($162k)



f. Human Resources



i. % of effort – 3%



ii. Based on overall headcount – assumed average 10 Akcea headcount for 2015






A-1



iii. 10 / 415 = 2.4% X 7 employees = 0.17 FTE



iv. Rounded to 0.2 FTE as will require slightly more effort as Akcea headcount
are all new hires rather than just ongoing support



v. Costs associated with Isis board and executive compensation (Barney &
Barney), employee events and certain office supplies excluded from allocation
cost base ($390k)



g. Legal



i. % of effort – 10%



ii. Work includes clinical trial support & initial forming of company



iii. Costs associated with proxy advisors and proxy printing excluded from
allocation cost base ($27k)



h. Occupancy costs



i. % of effort – 8%



ii. Based of FTE’s to support Akcea vs overall G&A headcount



iii. Cost base based on Gazelle Ct costs, including property taxes and
insurance, with allocation to G&A based on square footage occupied



iv. Added 30% to office/cube space to allow for allocation of common space



v. Costs specifically related to Labs excluded from occupancy cost base
(Nitrogen supplies, lab equipment service contracts, specialized lab janitorial
services)



R&D Support

a. R&D Allocations



i. % of effort – 5%



ii. Based on FTE’s to support Akcea vs overall R&D Support headcount



iii. Cost base includes D&O insurance



iv. Costs excluded relate to equity adjustments and promotions becuase they
pertain to 2014, amortization of non-Akcea related license fees, property taxes
and property insurance (allocated as part of occupancy cost) ($4.2M)



b. Information technology



i. % of effort - 2%



ii. Includes support services and help desk support only



iii. Costs excluded from allocation cost base relate to Carlsbad phone and
internet services ($165k)



c. Alliane Management



i. Assumes no costs allocated to Akcea



d. Business Development



i. % of effort – 3%



ii. % of effort includes work on initial partner discussions, term sheets,
agreement negotiations, due diligence, presentations, CDA’s



iii. Costs for data rooms, consulting and in-licensing excluded from allocation
cost base ($137k)






A-2



e. Graphics



i. Assumes no costs allocated to Akcea



f. Purchasing



i. % of effort – 5%



ii. Work performed includes contract negotiations, set up purchasing contracts,
clinical ops purchasing involvement



iii. All shipping and receiving costs excluded from allocation cost base ($239k)



g. Facilities



i. Assumes no costs allocated to Akcea



h. Patents



i. % of effort – 10%



ii. Excluded costs include patent write-off’s and patent amortization for
non-lipid drugs ($1.9M)



i. Health & Safety



i. Assumes no cost allocation to Akcea



j. MBO Accrual – Other R&D



i. Costs excluded as relate to other departments



k. Occupancy Costs



i. % of effort – 4%



ii. Based on FTE’s to support Akcea vs overall R&D Support headcount



iii. Cost base based on Gazelle Ct costs, including property taxes and
insurances, with allocation to R&D Support based on square footage occupied



iv. Added 30% to office/cube space to allow for allocation of common space



v. Costs specifically related to Labs excluded from occupancy cost base
(Nitrogen supplies, lab equipment service contracts, specialized lab janitorial
services)






A-3



APPENDIX B

AUDIT RIGHTS AND PROCEDURES

During the Agreement Term and for a period of 36 months thereafter, at the
request and expense of Akcea, Ionis will permit an independent certified public
accountant of nationally recognized standing appointed by Ionis and agreed to by
Akcea (such agreement not to be unreasonably withheld), at reasonable times and
upon reasonable notice, but not more than once per Calendar Year, to examine
such records as are necessary to verify the calculation and reporting of
out-of-pocket expenses and the correctness of any invoice submitted to Akcea for
payment for Services under this Agreement. As a condition to examining any
records of Ionis, such auditor will sign a nondisclosure agreement reasonably
acceptable to Ionis. Any records of Ionis examined by such accountant will be
deemed Ionis’ Confidential Information. Upon completion of the audit, the
accounting firm will provide both Parties with a written report disclosing
whether the amounts invoiced by Ionis for payment by Akcea are correct or
incorrect and the specific details concerning any discrepancies (“Audit
Report”). If the Audit Report shows that Ionis’ invoices under this Agreement
were more than the amount that should have been invoiced, then Ionis will
reimburse Akcea the difference between such amounts to eliminate any discrepancy
revealed by said inspection within 30 days of receiving the Audit Report, with
interest calculated under Section 6. If the Audit Report shows that Ionis’
invoiced amounts under this Agreement were less than the amount that should have
been invoiced, then Akcea will reimburse Ionis equal to the difference between
the amounts which should have been invoiced and the actual invoiced amount.
Akcea will pay for such audit, except that if Ionis is found to have incorrectly
invoiced Akcea by more than 5% of the amount that should have been invoiced,
Ionis will reimburse Akcea’s reasonable costs of the audit.





B-1

